Filed 12/28/22
                 CERTIFIED FOR PARTIAL PUBLICATION*

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                               DIVISION THREE


    THE PEOPLE,
         Plaintiff and Respondent,
                                            A163242
    v.
    ANTHONY KEVIN ROSS,                     (Del Norte County Super. Ct.
                                            No. CRPB19-5129)
         Defendant and Appellant.


         Defendant Anthony Kevin Ross appeals after a jury convicted him of
battery on a non-confined person by a prisoner (Pen. Code, § 4501.5) 1 and
found true two prior “strike” convictions (§ 667, subds. (b)–(i)). On appeal, he
argues: (1) his attorney violated his Sixth Amendment rights by conceding
his guilt; and (2) the matter should be remanded for resentencing due to
Senate Bill No. 567. In the unpublished portion of this opinion, we reject
defendant’s Sixth Amendment challenge. But in the published portion, we
agree that a remand for resentencing is required due to postsentencing
statutory amendments made by Senate Bill No. 567.




*     Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
opinion is certified for publication with the exception of part A of the
Discussion.
1     All further statutory references are to the Penal Code unless otherwise
indicated.

                                        1
                   FACTUAL AND PROCEDURAL BACKGROUND
      The People charged defendant with one count of battery on a non-
confined person (here, a correctional counselor) by a prisoner (§ 4501.5). The
People also alleged defendant had two prior strike convictions. (§ 667,
subds. (b)–(i).)
      Initially, attorney George Mavris represented defendant. In November
2020, weeks before the initial date set for trial, Mavris filed a motion to
withdraw as counsel, citing “ ‘irreconcilable conflict.’ ” The court held a
Marsden 2 hearing, relieved Mavris as counsel, then appointed James
Fallman. Trial was continued and eventually took place in July 2021. The
jury ultimately found defendant guilty of the section 4501.5 count and found
the two prior strike allegations true. The following summarizes some of the
relevant trial evidence.
      Correctional counselor B.B. testified as follows. B.B. works at Pelican
Bay State Prison, which is a “level four” prison, meaning generally that it has
more security and houses prisoners with higher “classification points.”
Classification points are based on various factors, such as sentence length,
age, and behavior. In July 2018, B.B. met with defendant, a level four
prisoner, in his office. Defendant did not have the classification points
necessary to be placed in a level three facility, and B.B. refused defendant’s
request to recommend an “override” to the committee responsible for
placement decisions. When B.B. told defendant he could ask the committee
himself, defendant cursed and yelled at B.B. and demanded a new counselor.
      B.B. told defendant he was “acting childish” and to calm down, and
defendant cursed and continued yelling. B.B.—who remained calm and
seated behind his desk—then told defendant, “why don’t you act like a man

2     People v. Marsden (1970) 2 Cal.3d 118 (Marsden).

                                        2
and show some respect?” In response, defendant stood and charged B.B.
saying, “I am a man.” Defendant punched B.B. in the eye while he was still
seated. B.B. yelled at him to “get down”—a phrase correctional officers use
when there is an issue with an inmate. Defendant repeatedly struck B.B.’s
face and body and scratched his head and arms. B.B. put up an arm to block
defendant, then started punching back. B.B. could not escape the office they
were in.
      About 30 seconds later, other correctional officers arrived and used
pepper spray, but defendant did not stop striking B.B. Defendant resisted
being handcuffed and struck at the correctional officers around him. B.B.
suffered multiple scratches and bruises.
      Two of the responding correctional officers corroborated B.B.’s account
of the attack. One of the officers described defendant’s punches as being like
“windmills.” The hearing officer at defendant’s rule violation report (RVR)
hearing testified that defendant pleaded guilty to the administrative charge
of battering B.B. Evidence was introduced that defendant wrote in an
intercepted outgoing letter 3 that “I got stuck in the hole again for taking off
on my CC I [(correctional counselor I)] because he called me a [sic] lame.”
      After the People rested, the defense presented no evidence. The parties
and the trial court then discussed jury instructions. Upon receiving some of
the instructions, the court said: “I’m in receipt of simple battery 960,
Element 2, is typically not given unless there is evidence of self-defense.”
Defense counsel Fallman responded, “That’s fine. I just brought the form.”
The prosecutor said she saw no evidence of self-defense, and the court agreed.



3     All outgoing nonlegal mail by the prisoners is monitored. If the
contents of mail are deemed “not allowable,” the mail is “stopped” and
returned to the inmate.

                                        3
Defendant interjected, saying, “Man, you are fired” and “I will represent
myself.” The court initially continued to talk about the instructions, asking if
it was acceptable to the parties to “just remove Element 2,” and both
attorneys affirmed it was. Defendant then cursed, saying: “Hey, why don’t
you f[***] up your son, so what?” When the court tried to interrupt him,
defendant continued to curse at the court and the prosecutor, and made other
incoherent statements. The court had him removed from the courtroom,
indicating he could return when he could behave appropriately.
      The court took a short recess so that Fallman could speak with
defendant. Upon returning, Fallman told the court that he tried to talk with
defendant, but that defendant refused and simply repeated his desire to fire
Fallman. The court asked Fallman to speak with defendant again and see if
he wanted to come back for a Marsden hearing. Fallman did as instructed,
but defendant only said he wanted to go back to his cell. The court stated for
the record that it had “nothing to hang [its] hat on why or what [defendant]
purports Marsden to be,” and it asked Fallman if he had anything to add.
(Italics added.) Fallman said: “No. I just think there comes a point where he
tries to get rid of his attorney. He already got rid of Mr. Mavris, who I note to
be an excellent attorney before me on this same case. So I don’t know. I
think it’s probably provocation. There is no reason for it.” The court then
denied Marsden relief, finding no basis for it and confirming again that
Fallman also saw no basis for it.
      The trial continued with defendant in absentia. The court instructed
the jury on the section 4501.5 count and the lesser included offense of simple
battery. During closing argument, Fallman admitted defendant touched B.B.
willingly, in a harmful or offensive manner, but argued there was no pre-
planning or weapon involved. Fallman asked the jury to find defendant


                                       4
guilty of the lesser included offense of misdemeanor battery, arguing such
result was fair because defendant already suffered consequences as a result
of the RVR and, had this incident happened on the streets, it would have
been a misdemeanor. Fallman suggested that defendant overreacted because
of the things B.B. said to him, and because he is an inmate on a level four
yard who did not want to be perceived as a “wimp.”
      The jury found defendant guilty of the section 4501.5 count. In a
bifurcated trial, the jury found both prior strike allegations true.
      During sentencing, defendant was invited to make a statement but
declined to do so. Upon finding six aggravating factors true and no
mitigating factors, the trial court sentenced defendant to the upper term of
four years for the section 4501.5 count, doubled to eight years under the
Three Strike Law. Defendant appealed.
                                  DISCUSSION
      A. Defense counsel’s concession during closing argument
      Citing McCoy v. Louisiana (2018) 584 U.S. __ [138 S.Ct. 1500] (McCoy),
defendant argues that Fallman violated his Sixth Amendment right to
assistance of counsel by conceding his guilt of battery.
      In McCoy, a capital defendant’s trial counsel concluded that the
evidence against the defendant was overwhelming, and that absent a
concession as to guilt, a death sentence would be impossible to avoid at the
penalty phase. (McCoy, supra, 138 S.Ct. at p. 1506.) Prior to trial, counsel
told the defendant he would concede guilt, and the defendant vociferously
objected. (Ibid.) During his opening statement at the guilt phase, counsel
conceded guilt anyway, causing the defendant to protest and accuse counsel
of “ ‘selling [him] out.’ ” (Id. at pp. 1506–1507.) During trial, the defendant
took the stand and pressed an alibi defense, but during closing argument,


                                        5
defense counsel again conceded guilt. (Id. at p. 1507.) The jury ultimately
returned three death verdicts and the defendant appealed, arguing the trial
court violated his rights by allowing defense counsel to concede guilt. (Ibid.)
      Though recognizing that trial management is a lawyer’s province, the
McCoy court concluded that some decisions—including the autonomy to
decide that the objective of the defense is to assert innocence—are reserved
for the client. (McCoy, supra, 138 S.Ct at p. 1508.) Thus, “[w]hen a client
expressly asserts that the objective of ‘his defence’ is to maintain innocence of
the charged criminal acts, his lawyer must abide by that objective and may
not override it by conceding guilt.” (Id. at p. 1509, original italics omitted and
italics added.) Furthermore, violation of a defendant’s “Sixth Amendment-
secured autonomy” is structural error. (Id. at p. 1511.)
      The McCoy court distinguished the case from Florida v. Nixon (2004)
543 U.S. 175, which held defense counsel did not negate the defendant’s
autonomy where the defendant “complained about the admission of his guilt
only after trial” but was “ ‘generally unresponsive’ during discussions of trial
strategy and ‘never verbally approved or protested’ counsel’s proposed
approach.” (McCoy, supra, 138 S.Ct. at p. 1509.) As the court explained: “If
a client declines to participate in his defense, then an attorney may
permissibly guide the defense pursuant to the strategy she believes to be in
the defendant’s best interest. Presented with express statements of the
client’s will to maintain innocence, however, counsel may not steer the ship
the other way.” (Ibid., italics added.)
      In California cases applying McCoy, the McCoy rule barring
concessions of guilt “applies only where defendant actively opposes counsel’s
concession.” (People v. Villa (2020) 55 Cal.App.5th 1042, 1056; see, e.g.,
People v. Franks (2019) 35 Cal.App.5th 883, 891 [under McCoy, “a defendant


                                          6
must make his intention to maintain innocence clear to his counsel, and
counsel must override that objective by conceding guilt”]; People v. Lopez
(2019) 31 Cal.App.5th 55, 66 [finding no authority extending McCoy’s holding
“to a situation where the defendant does not expressly disagree with a
decision relating to his right to control the objective of his defense”]; People v.
Burns (2019) 38 Cal.App.5th 776, 784.)
      Here, there appears no dispute Fallman conceded that defendant, who
indisputably was a prisoner, committed battery on B.B., who indisputably
was a nonprisoner. But the record does not reflect that defendant ever
expressly objected to Fallman’s strategy of conceding guilt in order to
persuade the jury that the lesser included offense of misdemeanor battery
better reflected the circumstances of the case. Nor does the record disclose a
clear statement from defendant to Fallman that defendant wanted to
maintain his innocence.
      Defendant’s briefing on appeal acknowledges that when he tried to
remove Fallman as counsel mid-trial he “did not explicitly state that the
ground for removal was that he wished to pursue a self-defense claim and
counsel was not honoring that aim.” Defendant suggests, however, that his
desire to maintain innocence was sufficiently clear because: (1) before trial,
he had Mavris removed due to Mavris’s refusal to pursue a self-defense claim,
which meant Fallman and the court were aware of his desire to pursue a self-
defense strategy and not concede guilt; and (2) during trial, when Fallman
agreed with the court that the evidence was insufficient to justify a self-
defense instruction, defendant sought to have Fallman removed. We are
unpersuaded.
      As a preliminary matter, we note that defendant provides no citation to
the record showing that he had Mavris removed over Mavris’s refusal to


                                         7
pursue a self-defense claim. To the contrary, the record reflects that Mavris
himself moved to withdraw citing “ ‘irreconcilable conflict’ ” and provided a
number of circumstances supporting his withdrawal at the November 2020
Marsden hearing. Though defendant appears to claim that Mavris knew
defendant wanted to maintain innocence, the record does not clearly support
that. Nor does the record reflect that defendant expressed opposition to a
concession of guilt as the defendant did in McCoy. 4 (McCoy, supra, 138 S.Ct.
at p. 1506.)
      Moreover, the trial court relieved Mavris as counsel and appointed
Fallman in November 2020, then trial was continued for months to July
2021. Fallman was not present at the 2020 Marsden hearing. There is no
indication Fallman knew in any detail what was said at that hearing. Nor
does defendant point to any evidence that his claimed desire to maintain
innocence to the exclusion of all other defense strategies was ever
communicated to Fallman or the trial court.

4     At the November 2020 Marsden hearing, Mavris explained he was
moving to withdraw because: (1) defendant was talking nonsensically to him
about Mavris allegedly sitting next to defendant’s girlfriend in court; (2) at
one meeting, defendant told Mavris he assaulted the victim, but at another
meeting he said it was self-defense, and gave a different version of the facts,
which made Mavris concerned about perjury; and (3) Mavris expressed
concern that defendant was going to attack him and said he did not want to
sit next to him.
       That Mavris reported defendant’s mention of self-defense on this one
occasion presents a very different situation than in McCoy, where McCoy
became furious prior to trial at his attorney’s mention of conceding guilt,
directed his attorney not to concede guilt, and the record showed that
McCoy’s attorney knew McCoy was completely opposed to conceding guilt.
(McCoy, supra, 138 S.Ct. at p. 1506.) And unlike the present case, McCoy
told the judge during trial that his attorney was “ ‘selling [him] out’ ” by
conceding guilt, and McCoy himself testified and maintained innocence. (Id.
at pp. 1506–1507.)

                                       8
      We are not persuaded that defendant’s position on innocence was
sufficiently clear because of the timing of his request to remove Fallman as
counsel during trial. Defendant’s reliance on what might be implied from the
circumstances simply fails to satisfy McCoy, which requires express
statements of the client’s will to maintain innocence. Ultimately, defendant
never actually stated he was trying to remove Fallman because he wanted to
maintain his innocence based on self-defense. Instead, defendant just cursed,
told Fallman he wanted him fired, and said incomprehensible things.
Similarly, when Fallman spoke with defendant after his outbursts to see if he
wanted to return to court for a Marsden hearing, defendant said only that he
wanted Fallman fired and to return to his cell. Notably, when considering
the Marsden issue in defendant’s absence, the court and Fallman both
indicated they had no idea what defendant’s grounds for a Marsden removal
would be.
      Defendant’s reliance on People v. Eddy (2019) 33 Cal.App.5th 472 is
unavailing. In Eddy, the defense attorney claimed during his opening
statement that the defendant was innocent and suggested that another
person committed the murder at issue. (Id. at p. 477.) The defense failed to
present an affirmative defense case, then defense counsel conceded during
closing argument that the defendant committed voluntary manslaughter but
maintained the defendant was not guilty of murder. (Ibid.) At a Marsden
hearing held around the time of sentencing, the defense attorney told the
trial court that prior to his closing argument concession, he knew the
defendant had wanted to maintain his innocence and argue another person
committed the murder. (Id. at p. 478.) The defendant himself also told the
court he wanted to maintain his innocence from the outset. (Id. at pp. 478–
479.) The defense attorney did not deny making the closing argument


                                       9
concession despite the defendant’s desire to maintain innocence. (Id. at
p. 479.) Relying on this record, the Eddy court found the defendant’s Sixth
Amendment right to maintain his innocence under McCoy was violated. (Id.
at pp. 481–483.) Eddy does not aid defendant’s case, as the facts in Eddy
bear no resemblance to those here.
      On the record before us, defendant’s claim of error under McCoy fails.
      B. Senate Bill No. 567
      In sentencing defendant, the trial court selected the upper term for the
section 4501.5 conviction. The court found true the two crime-based
aggravating factors set out in California Rules of Court, rule 4.421(a)(1) and
(a)(3), 5 namely, that “(1) [t]he crime involved great violence, great bodily
harm, threat of great bodily harm, or other acts disclosing a high degree of
cruelty, viciousness, or callousness” and “(3) [t]he victim was particularly
vulnerable.” With regard to the rule 4.421(a)(3) factor, the court indicated
that B.B. was particularly vulnerable because he was alone in his office with
defendant, without being behind glass or any type of protection. The court
also found true the following four aggravating factors set forth in rule
4.421(b): “(1) The defendant has engaged in violent conduct that indicates a
serious danger to society; [¶] (2) The defendant’s prior convictions as an adult
or sustained petitions in juvenile delinquency proceedings are numerous or of
increasing seriousness; [¶] (3) The defendant has served a prior term in
prison or county jail under section 1170(h); [¶] . . . ; and [¶] (5) The
defendant’s prior performance on probation, mandatory supervision,
postrelease community supervision, or parole was unsatisfactory.”
(Rule 4.421(b)(1)–(3), (5).) The court found no factors in mitigation and




5     All further rule references are to the California Rules of Court.
                                        10
concluded the aggravating factors “far outweigh[ed]” those in mitigation,
justifying the upper term.
      While this appeal was pending, the Legislature enacted Senate Bill
No. 567 (Senate Bill 567), which amended section 1170, subdivision (b), to
require that when a statute specifies three potential terms of imprisonment,
a court must presumptively impose the middle term. (§ 1170, subd. (b)(1), as
amended by Stats. 2021, ch. 731, § 1.3.) Moreover, a court may not impose
the upper term unless aggravating circumstances “justify the imposition of a
term of imprisonment exceeding the middle term, and the facts underlying
those circumstances have been stipulated to by the defendant, or have been
found true beyond a reasonable doubt at trial by the jury or by the judge in a
court trial.” (§ 1170, subd. (b)(2), as amended by Stats. 2021, ch. 731, § 1.3.)
Under section 1170, subdivision (b)(3), however, “the court may consider the
defendant’s prior convictions in determining sentencing based on a certified
record of conviction without submitting the prior convictions to a jury.”
      Defendant presently argues he must be resentenced pursuant to Senate
Bill 567 because “the trial court imposed the upper term of four years without
any consideration of whether the aggravating factors were true beyond a
reasonable doubt.” In response, the People properly concede that Senate
Bill 567 is retroactive under In re Estrada (1965) 63 Cal.2d 740, and that it
applies here to defendant’s nonfinal judgment. (People v. Zabelle (2022) 80
Cal.App.5th 1098, 1109 (Zabelle).) The People also acknowledge the trial
court relied on some aggravating factors that were neither stipulated to by
defendant nor found true by the jury beyond a reasonable doubt.
Nevertheless, the People contend resentencing is unnecessary because the
court properly relied on defendant’s criminal history to justify imposition of




                                       11
the upper term (rule 4.421(b)) and the court “unquestionably” would have
found true the remaining crime-based aggravating factors (rule 4.421(a)).
      Initially, we note there appears to have been no error as to the court’s
reliance on the aggravating factors articulated in rule 4.421(b), even under
the changes made by Senate Bill 567. Notably, in finding defendant guilty of
the section 4501.5 count, the jury necessarily found beyond a reasonable
doubt that defendant was a prison inmate, an element of the charged offense,
and also found beyond a reasonable doubt that defendant had two prior strike
convictions, one for second degree robbery in 2015 and one for assault with a
deadly weapon in 2007.
      Moreover, section 1170, subdivision (b)(3), explicitly permits a trial
court to “consider the defendant’s prior convictions in determining sentencing
based on a certified record of conviction without submitting the prior
convictions to a jury.” Here, the record on appeal includes certified records of
defendant’s prior convictions which support the court’s consideration of the
rule 4.421(b)(1), (2), (3) and (5) aggravating factors. Specifically, the certified
records document defendant’s conviction of multiple crimes—robbery,
burglary, assault with a deadly weapon, drug possession—over the last
decade and a half, as well as the prior prison sentences he served. (People v.
Searle (1989) 213 Cal.App.3d 1091, 1098 [three prior convictions are
“ ‘numerous’ ”].) According to the certified records, defendant not only
absconded on parole but he committed new offenses while on parole and
probation. Thus, to the extent the trial court made its sentencing decision
based on the aggravating circumstances set forth in rule 4.421(b), no error
appears.
      Nonetheless, to the extent the trial court’s imposition of the upper term
was based on its own findings of fact regarding the crime-based aggravating


                                        12
factors in rule 4.421(a)(1) and (a)(3), then it committed error under Senate
Bill 567. That is because, contrary to the dictates of the new law, defendant
had not stipulated to the facts underlying these factors, nor were the facts
found true beyond a reasonable doubt by a jury or by a judge in a court trial.
      Courts, however, have concluded this type of error is subject to
harmless error review. In People v. Flores (2022) 75 Cal.App.5th 495 (Flores),
this court recently articulated the following standard for harmless error:
“ ‘[I]f a reviewing court concludes, beyond a reasonable doubt, that the jury,
applying the beyond-a-reasonable-doubt standard, unquestionably would
have found true at least a single aggravating circumstance had it been
submitted to the jury,’ the error is harmless.” (Id. at p. 500.) In setting out
that standard, we relied on People v. Sandoval (2007) 41 Cal.4th 825
(Sandoval), which set forth the standard for Sixth Amendment error under
Cunningham v. California (2007) 549 U.S. 270. (Flores, at p. 500.) 6
      Subsequent to Flores, several courts have additionally considered
“whether it is reasonably probable that the trial court would have chosen a
lesser sentence in the absence of the error,” thus incorporating a state law
Watson 7 component to their harmless error analysis. (Zabelle, supra, 80
Cal.App.5th at p. 1112; People v. Dunn (2022) 81 Cal.App.5th 394, 408,
review granted Oct. 12, 2022, S275655 (Dunn); People v. Wandrey (2022) 80
Cal.App.5th 962, 982, review granted Sept. 28, 2022, S275942 (Wandrey);
People v. Lopez (2022) 78 Cal.App.5th 459, 467 (Lopez)). Upon reflection, we
find the rationale for adding a state law harmless error component both
logical and compelling: “ ‘ “[D]efendants are entitled to sentencing decisions

6     The California Supreme Court denied a request for depublication of
Flores and also declined to review the matter on its own motion. (People v.
Flores (June 15, 2022, S274232).)
7     People v. Watson (1956) 46 Cal.2d 818 (Watson).
                                       13
made in the exercise of the ‘informed discretion’ of the sentencing court.
[Citations.] A court which is unaware of the scope of its discretionary powers
can no more exercise that ‘informed discretion’ than one whose sentence is or
may have been based on misinformation regarding a material aspect of a
defendant’s record.” ’ ” (Lopez, at p. 467.) In situations where a trial court
imposed a sentence without exercising informed discretion, “ ‘the appropriate
remedy is to remand for resentencing unless the record “clearly indicate[s]”
that the trial court would have reached the same conclusion “even if it had
been aware that it had such discretion.” ’ ” (Ibid.; Zabelle, at p. 1113;
Wandrey, at p. 982; Dunn, at p. 408.)
      Accordingly, we will apply the two-step harmless error standard
articulated in Lopez. To determine whether prejudice resulted from a trial
court’s failure to apply the new version of the sentencing law, we first ask
“whether the reviewing court can conclude beyond reasonable doubt that a
jury would have found true beyond a reasonable doubt all of the aggravating
factors on which the trial court relied in exercising its discretion to select the
upper term. If the answer to this question is ‘yes,’ then the defendant has not
suffered prejudice from the court’s reliance on factors not found true by a jury
in selecting the upper term. However, if the answer to the question is ‘no,’ we
then consider the second question, which is whether a reviewing court can be
certain, to the degree required by People v. Watson . . . , that the trial court
would nevertheless have exercised its discretion to select the upper term if it
had recognized that it could permissibly rely on only a single one of the
aggravating factors, a few of the aggravating factors, or none of the
aggravating factors, rather than all of the factors on which it previously
relied. If the answer to both of these questions is ‘no,’ then it is clear that




                                        14
remand to the trial court for resentencing is necessary.” (Lopez, supra, 78
Cal.App.5th at p. 467, fn. 11, italics omitted.) 8
      Starting with Lopez’s first inquiry, we cannot conclude beyond
reasonable doubt that a jury would have found true beyond a reasonable
doubt the aggravating factors concerning the crime as set out in rule
4.421(a)(1) and (a)(3). Indeed, our Supreme Court has cautioned that “to the
extent a potential aggravating circumstance at issue in a particular case
rests on a somewhat vague or subjective standard, it may be difficult for a
reviewing court to conclude with confidence that, had the issue been
submitted to the jury, the jury would have assessed the facts in the same
manner as did the trial court.” (Sandoval, supra, 41 Cal.4th at p. 840.) Here,
the crime-based rule 4.421(a)(1) and (a)(3) aggravating factors are precisely of
this nature, requiring a subjective evaluation as to whether the victim was


8      Lopez’s analysis aligns with the thoughts expressed by Justice Liu in
his concurring statement to the Supreme Court’s denial of depublication and
review in Flores. Noting that Senate Bill 567 amended section 1170,
subdivision (b), to provide the upper term may be imposed “ ‘only when there
are circumstances in aggravation of the crime that justify the imposition of a
term of imprisonment exceeding the middle term,’ ” Justice Liu queried
whether “it may no longer be true that ‘the existence of a single aggravating
circumstance is legally sufficient to make the defendant eligible for the upper
term’ ” and whether any aggravating fact (except a prior conviction) relied on
by a trial court “ ‘that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved beyond a
reasonable doubt.’ ” (People v. Flores (June 15, 2022, S274232), conc.
statement of Liu, J., italics omitted.)
       Thus, we concur in the Lopez analysis, which asks at the first step
whether a reviewing court can conclude beyond a reasonable doubt that a
jury would have found true beyond a reasonable doubt all of the aggravating
factors the trial court relied on, not simply at least one aggravating factor.
(Lopez, supra, 78 Cal.App.5th at pp. 466–467 & fns. 10–11; but see Dunn,
supra, 81 Cal.App.5th at pp. 409–410 [rejecting this approach and applying
the Watson standard at the first step].)
                                         15
particularly vulnerable, and whether the crime involved great violence, great
bodily harm, threat of great bodily harm, or other acts disclosing a high
degree of cruelty, viciousness, or callousness. (Rule 4.421(a)(1) & (3); see
Sandoval, at p. 840 [indicating the rule 4.421(a)(3) aggravating factor
required “an imprecise quantitative or comparative evaluation of the facts”].)
In other words, “[s]ome degree of speculation would necessarily be required
for us to conclude the jury would have agreed with the trial court’s
evaluation.” (Wandrey, supra, 80 Cal.App.5th at p. 983.)
      We turn to Lopez’s second inquiry, which asks whether we can be
certain, to the degree required by Watson, supra, 46 Cal.2d 818, that the trial
court would nevertheless have exercised its discretion to select the upper
term if it had recognized that it could permissibly rely on only a few of the
aggravating factors, rather than all of the factors on which it previously
relied. (Lopez, supra, 78 Cal.App.5th at p. 467, fn. 11.) We cannot answer
this inquiry in the affirmative. This case involved a crime by an inmate
offender where the sentence was already enhanced by strike priors that were
pleaded and proved. We cannot conclude it is reasonably probable that the
trial court, in the face of Senate Bill 567’s new presumption in favor of the
middle term, would have exercised its discretion the same way had it known
it could not rely on the rule 4.421(a)(1) and (a)(3) aggravating factors.
(Watson, at p. 836.) In order to give Senate Bill 567 its full effect, a remand
for resentencing is appropriate.
                                   DISPOSITION
      The matter is remanded for resentencing in light of section 1170,
subdivision (b), as amended by Senate Bill 567. In all other respects, the
judgment is affirmed.




                                       16
                           FUJISAKI, ACTING P.J.


WE CONCUR:


PETROU, J.


RODRÍGUEZ, J.




People v. Ross (A163242)




                            17
Trial Court:   Del Norte County Superior Court

Trial Judge:   Hon. J. Darren McElfresh

Counsel:       Law Offices of Lillian Hamrick, Lillian Hamrick, under
                 appointment by the First District Appellate Project, for
                 Defendant and Appellant

               Rob Bonta, Attorney General of California, Lance E.
                 Winter, Chief Assistant Attorney General, Jeffrey M.
                 Laurence, Senior Assistant Attorney General, Eric D.
                 Share, Supervising Deputy Attorney General, and
                 Viktoriya Chebotarev, Deputy Attorney General for
                 Plaintiff and Respondent




                                  18